SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2013 Commission File Number 001-14491 TIM PARTICIPAÇÕES S.A. (Exact name of registrant as specified in its charter) TIM PARTICIPAÇÕES S.A. (Translation of Registrant's name into English) Av. das Américas, 3434, Bloco 1, 7º andar  Parte 22640-102 Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X TIM PARTICIPAÇÕES S.A Publicly-held Company Corporate Taxpayer's ID (CNPJ/MF): 02.558.115/0001-21 Corporate Registry (NIRE): 33 NOTICE TO THE MARKET TIM Participações S.A. (“Company”) (BOVESPA: TIMP3; e NYSE: TSU), gives notice to its shareholders and the market in general that there is no agreement in place regarding the sale of the Company’s cell phone towers. The Company informs that it is conducting analysis and studies, which includes sale of stake, partnerships and any other options that may unlock value of the asset while also improving industrial efficiency of the Company.
